Citation Nr: 0734494	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
February 1954.  The appellant is the veteran's surviving 
spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in July 2005, she indicated she 
wanted to have a hearing before the Board at the RO.  In 
October 2007, the Board contacted the appellant to clarify 
her request for a hearing, and she indicated she was still 
interested in having a hearing before the Board at the RO.  
It is indicated that she would like a videoconference 
hearing, which is scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel 
Board hearing in accordance with 
applicable procedures.  If appellant 
ultimately decides she does not desire 
a hearing, she should withdraw the 
request in writing to the RO/AMC.  The 
matter should then be returned to the 
Board in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

